Case 2:15-cv-03497-KSH-CLW Document 58 Filed 10/11/18 Page 1 of 1 PagelD: 216

ZAVODNICK, PERLMUTTER & BOCCIA, LLC
COUNSELLORS AT LAW
26 JOURNAL SQUARE, SUITE 1102
JERSEY CITY, NEW JERSEY 07306
TELEPHONE 201-653-1155
FACSIMILE 201-653-0808

MITCHELL D. PERLMUTTER* DAVID C. SHACHAT

JOSEPH G. BOCCIA THOMAS R. FANIZZI, Jr.
ALAN CHEN

*also admitted to New York Bar

October 11, 2018

VIA ECF

Hon. Cathy L. Waldor, U.S.M.J.
District of New Jersey

Martin Luther King Jr. Courthouse
Courtroom 4C

50 Walnut Street

Newark, NJ 07101

Re: Sanchez vy. CSX International Terminals, et als.
Civil Action No. 2:15-CV-03497-KSH-CLW
Our File No: Z-6882

Dear Judge Waldor:

I write on behalf of Plaintiff Carlos Sanchez to inform the court of the progress made
towards scheduling mediation to resolve this matter.

As you know, the Court conducted a telephone conference with all counsel yesterday and
it was agreed to seek mediation with Hon. Dennis Carey, J.S.C., (retired). We are
currently scheduling a mediation session with Judge Carey on November 27, 2018.

Respect lly submitted,

ter. Esq.

 

Ce: — Jeffrey Swanson, Esq. (via ECF)
Robert A. Suarez, Esq. (via ECF)
Kevin E. Wolff, Esq. (via ECF)
